Exhibit 10.1
 
AMENDMENT NO. 3 TO
NON-EMPLOYEE INTERIM CHIEF FINANCIAL OFFICER
ENGAGEMENT AGREEMENT
 
This Amendment No. 3 to Non-employee Interim Chief Financial Officer Agreement
(this “Amendment No. 3”) is entered into as of the 1st day of December, 2015
(the “Effective Date”) by and between Guardian 8 Holdings, a Nevada corporation
(the “Company”), and Kathleen Hanrahan (“Executive”).


A.           On or about April 30, 2012, the Company and Executive entered into
a Non-employee Interim Chief Financial Officer Agreement (the “Original
Agreement”).


B.           On or about March 4, 2013, the Company and Executive amended the
Original Agreement through Amendment No. 1, which extended the termination date
to March 31, 2014.


C.             On or about May 22, 2014, the Company and Executive amended the
Original Agreement through Amendment No. 2, which extended the termination date
to November 30, 2015.


D.           Company and Executive agree Company shall retain Executive through
March 31, 2016, pending the Company recruiting and hiring a full time
replacement chief financial officer.


E.                Capitalized terms not defined in this Amendment No. 3 shall
have the same meanings as set forth in the Original Agreement, Amendment No. 1
and Amendment No. 2.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:


1.  
Additional Compensation.



a.  
Common Stock. The Company shall issue Executive up to 210,000 shares of the
Company’s restricted common stock, which shall be issued as follows; (i) 70,000
shares immediately upon the execution of this Amendment No. 3, (ii) the
remaining 140,000 shares on March 31, 2016, or until such time as the Company
hires a full time replacement chief financial officer. Any shares earned between
the date of this Amendment No. 3 and termination will be pro-rated based upon
35,000 shares per month. The value of such shares shall be set at the closing
price of the Company’s common stock on the Over-the-Counter Bulletin Board or
other exchange or quotation medium on the last trading day immediately before
issuance of the shares.



b.  
Cash. For services rendered during the term of this Amendment No. 3, Company
shall pay Executive a base monthly retainer of $3,000.

 
 
1

--------------------------------------------------------------------------------

 
 
2.  
Term. The term of this Amendment No. 3 shall be deemed to have commenced on
December 1, 2015 and shall continue through March 31, 2016. Notwithstanding the
foregoing, either party shall have the right to terminate this Agreement at any
time, with or without cause, effective immediately upon written notice to the
other party.



3.  
Entire Agreements. Other than as specifically provided in this Amendment No. 3,
all other provisions of the Original Agreement, Amendment No. 1 and Amendment
No. 2 shall remain in full force and effect, the Original Agreement as amended
by Amendments No. 1 and 2, and this Amendment No. 3 constituting the sole and
entire agreement between the parties as to the matters contained herein, and
superseding any and all conversations, letters and other communications which
may have been disseminated by the parties relating to the subject matter hereof,
all of which are void and of no effect.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 as of
the day and year first above written.
 
Company:
Guardian 8 Holdings




By: /s/ C. Stephen Cochennet                                                  
       C. Stephen Cochennet, CEO




Executive:




/s/ Kathleen
Hanrahan                                                              
Kathleen Hanrahan

 
 
 
2

--------------------------------------------------------------------------------

 